Cite as 2016 Ark. App. 334

                ARKANSAS COURT OF APPEALS
                                     DIVISION II
                                    No.CR-15-827


                                               Opinion Delivered   June 22, 2016

 CHRISTOPHER BREWER           APPEAL FROM THE LINCOLN
                   APPELLANT COUNTY CIRCUIT COURT
                              [NO. CR-2012-26-5]
 V.
                              HONORABLE         JODI RAINES
 STATE OF ARKANSAS            DENNIS, JUDGE
                     APPELLEE
                              REBRIEFING ORDERED; MOTION
                              TO WITHDRAW DENIED

                         BRANDON J. HARRISON, Judge

      Christopher Brewer was convicted of kidnapping and aggravated assault and now

appeals his convictions. Brewer’s counsel has filed a no-merit brief, along with a motion

to withdraw as counsel, asserting that there is no issue of arguable merit for an appeal.

Brewer was provided with a copy of counsel’s motion and brief and was informed of his

right to submit pro se points for reversal in accordance with Rule 4-3(k)(2) of the

Arkansas Rules of the Supreme Court; Brewer has filed pro se points, and the State has

filed a brief in response. Because counsel has failed to comply with the requirements of

Rule 4-3(k), we deny the motion to withdraw and order rebriefing.

      In September 2012, Brewer was an inmate at the Cummins Unit of the Arkansas

Department of Correction. Brewer had surgery to remove a cyst from his tailbone, and

on 3 September 2012, he was taken to the infirmary to receive continuing treatment.


                                           1
                                Cite as 2016 Ark. App. 334

Once his handcuffs were unlocked, Brewer grabbed a nurse, Nicole Williams, and

handcuffed himself to her. He then had her drop to her knees and held a shank to her

throat. Brewer demanded that he be transferred out of the Cummins Unit, and once he

was shown transfer paperwork signed by the warden, he released Williams unharmed. As

a result of this incident, Brewer was charged with kidnapping and aggravated assault. In

May 2015, Brewer was found guilty on both charges and sentenced to an aggregate term

of forty-two years’ imprisonment.

       Brewer’s attorney has filed a no-merit brief pursuant to Anders v. California, 386
U.S. 738 (1967), and Ark. Sup. Ct. R. 4-3(k) (2015), along with a motion to withdraw as

counsel, asserting that there is no issue of arguable merit for an appeal. A request to

withdraw on the ground that the appeal is wholly without merit shall be accompanied by

a brief that contains a list of all rulings adverse to appellant and an explanation as to why

each ruling is not a meritorious ground for reversal. Ark. Sup. Ct. R. 4-3(k)(1). The

brief must contain an argument section that consists of a list of all rulings adverse to the

defendant made by the circuit court on all objections, motions, and requests made by

either party with an explanation as to why each adverse ruling is not a meritorious ground

for reversal.   Id.   In deciding whether to allow counsel to withdraw from appellate

representation, the test is not whether counsel thinks the circuit court committed no

reversible error, but whether the points to be raised on appeal would be wholly frivolous.

Williams v. State, 2013 Ark. App. 323.

       Here, counsel fails to list an adverse ruling and explain why it does not provide a

meritorious ground for reversal. Before the case was submitted to the jury, the defense

                                             2
                                 Cite as 2016 Ark. App. 334

requested a jury instruction on first-degree false imprisonment as a lesser-included offense

of kidnapping. The defense’s request for the jury instruction was denied, but the jury

instruction was proffered and entered into the record.

       Counsel’s brief does not address this adverse ruling in his abstract or argument, nor

does he include the proffered instruction in the addendum. The State abstracted the

request for the jury instruction and briefly addressed whether false imprisonment is a

lesser-included offense of kidnapping, although not in the context of the denied jury

instruction. But the State’s mention of this issue in its brief does not relieve counsel of his

obligation to meet Rule 4-3(k)’s requirements. We hold that counsel’s brief fails to

comply with Rule 4-3(k), order rebriefing, and deny the motion to withdraw. 1

       Rebriefing ordered; motion to withdraw denied.

       GLOVER and VAUGHT, JJ., agree.

       Gary W. Potts, for appellant.

       Leslie Rutledge, Att’y Gen., by: Rebecca Kane, Ass’t Att’y Gen., for appellee.




       1
          For counsel’s benefit, we note some possible problems with the record. A DVD
containing video footage of the incident was admitted as State’s Exhibit Number 2, but
there is no DVD in the record. And in the discussion of Brewer’s speedy-trial motion,
the parties reference the State’s response to Brewer’s motion to dismiss on speedy-trial
grounds, but the State’s response is not in the record. This is by no means an exhaustive
list; we encourage counsel to carefully review the record for any other omissions and seek
supplementation of the record if necessary before refiling his brief with this court.
                                              3